Citation Nr: 1806736	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  04-16 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $13,620.67 was properly created.  


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to January 2000.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee Oklahoma which found that the Veteran had received an overpayment of VA educational benefits in the amount of $13,620.67.  The Veteran perfected an appeal as to the validity of the debt.  The case was remanded for development in July 2009 and November 2012.  

In March 2014, the Board issued a decision finding that the overpayment of education benefits was properly created.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017, the Court issued a memorandum decision which reversed the Board's finding that the overpayment of educational assistance benefits in the amount of $13,620.67 was properly created.  The remainder of the Board's decision was vacated and the matter was remanded for VA to remove the overpayment.


FINDINGS OF FACT

1. In a May 2017 memorandum decision, the Court reversed the Board's March 2014 decision and found the Board erred in determining that the overpayment related to an alleged fraud Ramon Magsaysay Technological University (RMTU) was validly created.   

2. An overpayment of VA educational assistance benefits in the amount of $13,620.67 was not properly created.


CONCLUSION OF LAW

The debt created by an overpayment of VA educational assistance benefits in the amount of $13,620.67 is invalid.  38 U.S.C.A. §§ 3002, 3011 (2012); 38 C.F.R. §§ 21.7020, 21.7144, 21.7153 (2018).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 2014 decision, the Board found that an overpayment of VA educational assistance benefits in the amount of $13,620.67 was properly created.  In a May 2017 memorandum decision, the Court found that the Board clearly erred in determining that the overpayment related to alleged fraud at RMTU was validly created.  Moreover, the Secretary agreed that the record did not contain enough evidence to plausibly support the Board's conclusion that the appellant had personally engaged in the fraud scheme.  The Court therefore reversed the Board's determination and remanded the matter for VA to remove the overpayment.  This decision effectuates the Court's order.  Accordingly, the Board finds that the debt created by overpayment of educational assistance benefits in the amount of $13,620.67 is invalid. 


ORDER

An overpayment of VA educational assistance benefits in the amount of $13,620.67 was not properly created and the overpayment debt is invalid.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


